United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        June 27, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 05-60439
                              Summary Calendar




DEBBIE VAN DEVENTER,

                                           Petitioner,

versus

ALBERTO T. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.



                          --------------------
                   Petition for Review of an Order of
                    the Board of Immigration Appeals
                             No. A97 189 425
                          --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Debbie Van Deventer petitions for review of the Board of Im-

migration Appeals’ decision summarily affirming the denial by the

immigration judge (“IJ”) of her application for asylum.              The deci-

sion of the IJ is the proper subject of our review.               Soadjede v.

Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).            We will not reverse

the IJ’s determination that Van Deventer was ineligible for asylum


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-60439
                                      -2-

“unless the evidence is so compelling that no reasonable fact find-

er could fail to find otherwise.”             Lopez-Gomez v. Ashcroft, 263
F.3d 442, 444 (5th Cir. 2001) (internal quotation marks and cita-

tion omitted).

       Van Deventer argues that substantial evidence supports a de-

termination both that she suffered past persecution and that she

has a well-founded fear of future persecution on account of her

race.    The evidence, however, does not compel a finding that Van

Deventer was “persecuted,” as opposed to merely discriminated

against, or that she suffered severe economic hardship as a result

of South Africa’s affirmative action policy.              See Eduard v. Ash-

croft, 379 F.3d 182, 187 n.4 (5th Cir. 2004); Abdel-Masieh v. INS,

73 F.3d 579, 583 (5th Cir. 1996).

       Moreover, neither the conclusional assertion in Van Deventer’s

brief nor the IJ’s decision establishes that the IJ failed to

consider Van Deventer’s separate incidents of harm in the aggregate

when    ascertaining   whether    she   had    suffered   past   persecution.

Therefore, she has failed to carry her burden of establishing legal

error in that respect.     See Eduard, 370 F.3d at 188.

       Because Van Deventer failed to establish past persecution, the

IJ correctly held that she is not entitled to a presumption of fu-

ture persecution. See 8 C.F.R. § 208.13(b)(1) (2006). Substantial

evidence supports the IJ’s determination that Van Deventer did not

have an objectively reasonable fear of future persecution on ac-

count of her race.     The evidence does not compel a finding either
                          No. 05-60439
                               -3-

that the South African government had the capability and the in-

clination to punish Van Deventer, see Zhao v. Gonzales, 404 F.3d
295, 307 (5th Cir. 2005), or that her fear of being raped if re-

moved was on account of an enumerated ground.

     PETITION DENIED.